Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-23 are pending in the present application with claims 1, 11, and 20 being independent.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 and 11-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
Claims 1-9, 21, and 22 are directed to a method (i.e., a process), claims 11-19 and 23 are directed to a system (i.e., a machine), and claim 20 is directed to a non-transitory computer-readable medium (i.e., a manufacture).  Accordingly claims 1-9 and 11-23 are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 11 includes limitations that recite at least one abstract idea.  Specifically, independent claim 11 recites:

A system that generates and processes simulated patient information, the system comprising: 
one or more communication transceivers that receive one or more feature parameters corresponding to one or more features and that receive one or more outcomes corresponding to the one or more feature parameters, wherein each feature parameter of the one or more feature parameters identifies one or more possible values for one feature of the one or more features, wherein the one or more features include one or more patient characteristics, wherein the one or more outcomes include one or more diagnoses corresponding to the one or more feature parameters; 
one or more memory units storing instructions; and 
one or more processors executing the instructions, wherein execution of the instructions by the one or more processors cause the one or more processors to: 
generate a simulated patient population dataset that includes one or more simulated patient datasets, wherein each simulated patient dataset of the one or more simulated patient datasets includes one or more feature values corresponding to the one or more features and associates the one or more feature values with the one or more outcomes, the one or more feature values generated such that each feature value of the one or more feature values is selected from the one or more possible values for each feature of the one or more features, and
generate a machine learning model for a machine learning engine by training the machine learning model of the machine learning engine based on the simulated patient population dataset, wherein the machine learning engine generates one or more predicted outcomes corresponding to a query dataset based on the machine learning model, wherein the one or more predicted outcomes include one or more predicted diagnoses.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because they represent observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  As an example, a user could practically in their mind with pen and paper generate simulated (e.g., synthetic, virtual) patient data of a plurality of patients between ages 50-70, systolic blood pressure between 140-180, and that does or does not smoke.  For instance, the person could create a first patient aged 68, systolic blood pressure of 170, that does not smoke, and is associated with heart disease; a second patient aged 55, systolic blood pressure of 151, that smokes, and is not associated with heart disease; and a third patient aged 59, systolic blood pressure of 175, that smokes, and is associated with heart disease.
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 9 and 22 further define the at least one abstract idea (and thus fails to make the abstract idea any less abstract).  
In relation to claim 9, this claim calls for generating a second simulated patient population dataset similar to the manner of generating the first simulated dataset and therefore merely further defines steps that were indicated as being part of the abstract idea previously (“mental processes”). 
In relation to claim 22, this claim calls for generating a reputation score for the simulated patient population that is based on an expert reputation score which can be practically performed in the human mind (e.g., with pen and paper) at such high level of generality and thus amounts to mental processes. 
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A system that generates and processes simulated patient information, the system comprising: 
one or more communication transceivers (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)) that receive one or more feature parameters corresponding to one or more features and that receive one or more outcomes corresponding to the one or more feature parameters, wherein each feature parameter of the one or more feature parameters identifies one or more possible values for one feature of the one or more features (extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein the one or more features include one or more patient characteristics, wherein the one or more outcomes include one or more diagnoses corresponding to the one or more feature parameters (mere field of use limitation as noted below, see MPEP § 2106.05(h)); 
one or more memory units storing instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)); and 
one or more processors executing the instructions (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), wherein execution of the instructions by the one or more processors cause the one or more processors to: 
generate a simulated patient population dataset that includes one or more simulated patient datasets, wherein each simulated patient dataset of the one or more simulated patient datasets includes one or more feature values corresponding to the one or more features and associates the one or more feature values with the one or more outcomes, the one or more feature values generated such that each feature value of the one or more feature values is selected from the one or more possible values for each feature of the one or more features, and
generate a machine learning model for a machine learning engine by training the machine learning model of the machine learning engine based on the simulated patient population dataset, wherein the machine learning engine generates one or more predicted outcomes corresponding to a query dataset based on the machine learning model (merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished, MPEP § 2106.05(f)), wherein the one or more predicted outcomes include one or more predicted diagnoses (mere field of use limitation as noted below, see MPEP § 2106.05(h)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the system of communication transceivers, memory, and processors executing instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of receiving feature parameters and outcomes, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitations of the feature parameters including patient characteristics and the outcomes including diagnoses, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation of generating a machine learning model by training the model based on the simulated patient dataset so as to generate predicted outcomes corresponding to a query dataset, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).

Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, representative independent claim 11 and analogous independent claims 1 and 20 do not recite additional elements that integrate the judicial exception into a practical application.  Accordingly, representative independent claim 11 and analogous independent claims 1 and 20 are directed to at least one abstract idea.

The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claims 2-4, 13, 14, and 21: These claims recite how the features includes symptoms and the outcomes includes probabilities of diagnoses or recommended tests/treatments with recommendation strengths and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claims 5 and 15: These claims call for receiving the query dataset and providing predicted outcomes to a query device which merely represents insignificant extra-solution activity (receiving/transmitting data)(see MPEP § 2106.05(g)).  These claims also call for generating the predicted outcomes using the machine learning model based on the query feature values which is mere instructions to apply the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Claims 6 and 16: This claim calls for receiving feedback disputing accuracy of the predicted outcomes which merely represents insignificant extra-solution activity (receiving data)(see MPEP § 2106.05(g)).  This claim also calls for tuning the machine learning model based on the feedback which amounts to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 7, 8, and 17: These claims recite how the machine learning model includes decisions trees that relate the feature parameters to the outcomes for use in generating the predicted outcomes (a first decision tree for predicting a first outcome and a second decision tree for predicting a second outcome) and thus do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 9: This claim calls for receiving a second set of feature parameters and outcomes which merely represents insignificant extra-solution activity (receiving data)(see MPEP § 2106.05(g)).  This claim also calls for generating a second machine learning model for predicting outcomes which merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claim 12: This claim recites how the simulated dataset is stored in a database which merely amounts to using a computer in conjunction with performing the at least one abstract idea (see MPEP § 2106.05(f)).
Claim 18: This claim calls for generating a second machine learning model for predicting outcomes which merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Claims 19 and 23: These claims recite how the machine learning engine uses a random forest or gradient boosting algorithm which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 22: This claim specifies how the outcomes are received from experts having expert reputation scores which does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).  This claim also recites how the training is based on the simulated patient population reputation score which merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 11 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
Regarding the additional limitations of the system of communication transceivers, memory, and processors executing instructions, the Examiner submits that these limitations amount to merely using a computer or other machinery as tools performing their typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitations of the feature parameters including patient characteristics and the outcomes including diagnoses, the Examiner submits that these additional limitations do no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitation of generating a machine learning model by training the model based on the simulated patient dataset so as to generate predicted outcomes corresponding to a query dataset, the Examiner submits that these limitations amount to merely reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)).
Regarding the additional limitation directed to receiving feature parameters, receiving outcomes, receiving query datasets, receiving feedback, providing outcomes to a query device, and storing datasets in a database, which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of receiving/transmitting data over a network and storing data in memory.  See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1-9 and 11-23 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 11-15, 17, 18, 20, 21, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”):
Regarding claim 1, Itu discloses a method of generating and processing simulated patient information (Figure 4), the method comprising: 
receiving one or more feature parameters ([0052] discusses a study-based variability/distribution/range of values (“feature parameters”)) corresponding to one or more features (the parameters of [0045] and [0052]), wherein each feature parameter of the one or more feature parameters identifies one or more possible values for one feature of the one or more features (the variability/distribution/range of values of [0052] identifies one or more possible values of one feature/parameter of the one or more features/parameters), wherein the one or more features include one or more patient characteristics (Figure 5A illustrates various patient characteristics); 
receiving one or more outcomes corresponding to the one or more feature parameters ([0046] discusses different synthetic pathologies/pathological outcomes for different values of the parameters (corresponding to the “feature values”); also see [0045] which discusses use of known outcomes), wherein the one or more outcomes include one or more diagnoses corresponding to the one or more feature parameters (the pathologies/pathological conditions of [0046] are diagnoses); 
generating a simulated patient population dataset that includes one or more simulated patient datasets ([0045] and [0052] discuss creating synthetic (simulated) patient datasets which would collectively amount to a “simulated patient population dataset”), wherein each simulated patient dataset of the one or more simulated patient datasets includes one or more feature values corresponding to the one or more features ([0045] and [0052] discuss generating different synthetic patient datasets including different values for the parameters/features) and associates the one or more feature values with the one or more outcomes ([0051] discusses pairs of input data sets (the feature values) and corresponding output measures of interest (which can be diagnoses per [0040]), the one or more feature values generated such that each feature value of the one or more feature values is selected from the one or more possible values for each feature of the one or more features (again, the variability/distribution/range of values of [0052] identifies one or more possible values of one feature/parameter of the one or more features/parameters; thus, the feature values are selected from such distribution/range of possible values), 
generating a machine learning model for a machine learning engine by training the machine learning model of the machine learning engine based on the simulated patient population dataset (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model based on the synthetic datasets/population; also see the end of [0051] and [0069]; also, code/instructions of the processor 13 of Figure 10 would amount to a “machine learning engine” that includes the machine learning model/network), wherein the machine learning engine generates one or more predicted outcomes corresponding to a query dataset based on the machine learning model ([0040] and [0051] discusses how the machine learned network predicts diagnoses/treatment outcomes which corresponds to medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4), wherein the one or more predicted outcomes include one or more predicted diagnoses ([0040] and [0051] discusses how the machine learned network predicts diagnoses). 

Regarding claim 2, Itu discloses the method of claim 1, further including wherein the one or more features include one or more possible symptoms ([0032]-[0034] discusses how “other data” for a patient can include symptoms while [0046] notes how the synthetic data can include the “other data”; accordingly, one of the features includes one or more possible symptoms), and wherein the one or more feature values of each simulated patient dataset identify whether the one or more possible symptoms are present in the simulated patient dataset (if the symptom is included in the synthetic/simulated patient dataset, it is present in the synthetic/simulated patient dataset).

Regarding claim 3, Itu discloses the method of claim 1, further including wherein the one or more predicted outcomes include one or more probabilities representing a likelihood of each of the one or more predicted diagnoses based on the query dataset ([0086] notes how the results (which can be predicted diagnoses per [0040] and [0051]) of the machine learned network can include probabilities of the results which would be based on the query dataset (medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4)).

Regarding claim 4, Itu discloses the method of claim 1, further including wherein the one or more outcomes include at least one recommended test ([0084] notes how the machine learning network can generate a recommendation to obtain a test; as [0045] notes how the synthetic samples are associated with known outcomes and Figures 4 and 6 and [0051] and [0069] illustrate/discuss training a machine learning model based on the synthetic datasets/population, then one of the outcomes would include the recommended test), and wherein the one or more predicted outcomes include the at least one recommended test ([0084] notes how the machine learning network can generate a recommendation to obtain a test) and at least one recommendation strength corresponding to the at least one recommended test ([0086] discusses probabilities/rankings/confidence (strength) of generated results (which would be of the recommended test of [0084])).
Regarding claim 5, Itu discloses the method of claim 1, further including:
receiving the query dataset, the query dataset identifying one or more query feature values for the one or more features (steps 10, 20, 22 in Figure 1 and step 24 in Figure 2 illustrate receiving patient data values (query features for the one or more features)); 
generating the one or more predicted outcomes using the machine learning engine and the machine learning model based on the one or more query feature values of the query dataset (steps 24, 26 in Figure 1, step 26 in Figure 2, [0040], and [0051] discuss generating the predicted results/outcome/diagnoses which is based on the “query values” of the “query dataset”); and 
providing the one or more predicted outcomes to a query device ([0077] and [0100] discuss how the results can be provided via email, a display, etc. (which would be to some “query device”)).

Regarding claim 7, Itu discloses the method of claim 1, further including wherein generating the machine learning model by training the machine learning model of the machine learning engine using the simulated patient population dataset includes generating one or more decision trees based on the simulated patient population dataset ([0041] discusses how the machine trained network can include decision trees; accordingly, the training of the machine learning network/model in step 44 in Figure 4 and step 64 in Figure 6 would include generating one or more decision trees based on the simulated/synthetic patient population dataset), the one or more decision trees relating the one or more feature parameters to the one or more outcomes (a decision tree functions by receiving inputs (which is the synthetic dataset including “feature parameters” as discussed above) and ultimately generating outputs (which are the outcomes as discussed above)), wherein machine learning engine generates the one or more predicted outcomes based on the at least one of the one or more decision trees (once the decision tree is generated as part of the machine learning training, then the predicted outcomes would be based on the decision tree).

Regarding claim 8, Itu discloses the method of claim 7, further including wherein the one or more outcomes include at least a first outcome and a second outcome ([0088] discusses how there can be numerous possible decisions/output/outcomes), wherein the one or more decision trees include at least a first decision tree and a second decision tree ([0088] notes that multiple machine learned networks can be trained for different decisions; accordingly, as [0041] notes that the machine learning networks can include decision tree learning, then a first machine learned network associated with one decision could include a first decision tree and a second machine learned network associated with a different decision could include a second decision tree), wherein the first decision tree identifies a first set of one or more decisions that the machine learning engine uses to determine whether to predict the first outcome within the one or more predicted outcomes (as the first decision tree is trained for a first result/outcome, then the machine learning engine would use a first set of decisions (because decision trees make decisions) to determine whether to predict the first result/outcome), wherein the second decision tree identifies a second set of one or more decisions that the machine learning engine uses to determine whether to predict the second outcome within the one or more predicted outcomes (as the second decision tree is trained for a second result/outcome, then the machine learning engine would use a second set of decisions (because decision trees make decisions) to determine whether to predict the second result/outcome).
Regarding claim 9, Itu discloses the method of claim 1, further including:
receiving a second set of one or more feature parameters ([0052] discusses a variability/distribution/range of values (“feature parameters”); also, [0023], [0046], and [0053] discuss how numerous synthetic datasets can be created; accordingly, there would be a second set of feature parameters) corresponding to a second set of one or more features (the parameters of [0045] and [0052]), wherein each feature parameter of the second set of one or more feature parameters identifies a second set of one or more possible values for one feature of the second set of one or more features (the variability/distribution/range of values of [0052] identifies one or more possible values of one feature/parameter of the one or more features/parameters); 
receiving a second set of one or more outcomes corresponding to the second set of one or more feature parameters ([0046] discusses different synthetic pathologies/pathological outcomes for different values of the parameters (corresponding to the “feature values”); also see [0045] which discusses use of known outcomes);
generating a second simulated patient population dataset that includes a second set of one or more simulated patient datasets ([0045] and [0052] discuss creating synthetic (simulated) patient datasets which would collectively amount to a “second simulated patient population dataset” due to the second set of feature parameters discussed above), wherein each simulated patient dataset of the second set of one or more simulated patient datasets includes a second set of one or more feature values corresponding to the second set of one or more features ([0045] and [0052] discuss generating different synthetic patient datasets including different values for the parameters/features), the second set of one or more feature values generated such that each feature value of the second set of one or more feature values is selected from the second set of one or more possible values for each feature of the second set of one or more features (again, the variability/distribution/range of values of [0052] identifies one or more possible values of one feature/parameter of the one or more features/parameters; thus, the feature values are selected from such distribution/range of possible values), wherein each simulated patient dataset of the second set of one or more simulated patient datasets is associated with the second set of one or more outcomes ([0051] discusses pairs of input data sets (the feature values) and corresponding output measures of interest (which can be diagnoses per [0040]); and 
generating a second machine learning model for the machine learning engine by training the second machine learning model of the machine learning engine based on the second simulated patient population dataset (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model based on the synthetic datasets/population; accordingly, there would be a second machine learning model generated based on the second patient population dataset for the machine learning engine), wherein the machine learning engine generates the one or more predicted outcomes corresponding to the query dataset based also on the second machine learning model ([0040] and [0051] discusses how the machine learned network (second machine learning model) predicts diagnoses/treatment outcomes which corresponds to medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4).

Regarding claim 11, Ito discloses a system that generates and processes simulated patient information (Figures 4 and 10), the system comprising: 
one or more communication transceivers that receive one or more feature parameters ([0052] discusses a study-based variability/distribution/range of values (“feature parameters”) which would be received by some unit (“communication transceiver”) of the system) corresponding to one or more features (the parameters of [0045] and [0052]) and that receive one or more outcomes corresponding to the one or more feature parameters ([0046] discusses different synthetic pathologies/pathological outcomes for different values of the parameters (corresponding to the “feature values”); also see [0045] which discusses use of known outcomes; again, the outcomes would be received by the “communication transceiver” of the system), wherein each feature parameter of the one or more feature parameters identifies one or more possible values for one feature of the one or more features (the variability/distribution/range of values of [0052] identifies one or more possible values of one feature/parameter of the one or more features/parameters), wherein the one or more features include one or more patient characteristics (Figure 5A illustrates various patient characteristics), wherein the one or more outcomes include one or more diagnoses corresponding to the one or more feature parameters (the pathologies/pathological conditions of [0046] are diagnoses); 
one or more memory units storing instructions (memory 15 of Figure 10 which stores instructions per [0097]); and 
one or more processors executing the instructions (processor 13 of Figure 10), wherein execution of the instructions by the one or more processors cause the one or more processors to: 
generate a simulated patient population dataset that includes one or more simulated patient datasets ([0045] and [0052] discuss creating synthetic (simulated) patient datasets which would collectively amount to a “simulated patient population dataset”), wherein each simulated patient dataset of the one or more simulated patient datasets includes one or more feature values corresponding to the one or more features ([0045] and [0052] discuss generating different synthetic patient datasets including different values for the parameters/features) and associates the one or more feature values with the one or more outcomes ([0051] discusses pairs of input data sets (the feature values) and corresponding output measures of interest (which can be diagnoses per [0040]), the one or more feature values generated such that each feature value of the one or more feature values is selected from the one or more possible values for each feature of the one or more features (again, the variability/distribution/range of values of [0052] identifies one or more possible values of one feature/parameter of the one or more features/parameters; thus, the feature values are selected from such distribution/range of possible values), 
generate a machine learning model for a machine learning engine by training the machine learning model of the machine learning engine based on the simulated patient population dataset (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model based on the synthetic datasets/population; also see the end of [0051] and [0069]; also, code/instructions of the processor 13 of Figure 10 would amount to a “machine learning engine” that includes the machine learning model/network), wherein the machine learning engine generates one or more predicted outcomes corresponding to a query dataset based on the machine learning model ([0040] and [0051] discusses how the machine learned network predicts diagnoses/treatment outcomes which corresponds to medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4), wherein the one or more predicted outcomes include one or more predicted diagnoses ([0040] and [0051] discusses how the machine learned network predicts diagnoses). 

Regarding claim 12, Ito discloses the system of claim 11, further including a database, wherein the simulated patient population dataset is stored in the database ([0046] notes that the synthetic samples are stored in a database).

Regarding claim 13, Ito discloses the system of claim 11, further including wherein the one or more features include one or more possible symptoms ([0032]-[0034] discusses how “other data” for a patient can include symptoms while [0046] notes how the synthetic data can include the “other data”; accordingly, one of the features includes one or more possible symptoms), and wherein the one or more feature values of each simulated patient dataset identify whether the one or more possible symptoms are present in the simulated patient dataset (if the symptom is included in the synthetic/simulated patient dataset, it is present in the synthetic/simulated patient dataset).

Regarding claim 14, Ito discloses the system of claim 11, further including wherein the one or more predicted outcomes include one or more probabilities representing a likelihood of each of the one or more predicted diagnoses based on the query dataset ([0086] notes how the results (which can be predicted diagnoses per [0040] and [0051]) of the machine learned network can include probabilities of the results which would be based on the query dataset (medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4)).

Regarding claim 15, Ito discloses the system of claim 11, further including wherein the one or more communication transceivers also receive the query dataset from a query device ([0077]-[0078] discuss how the machine learned model can be run by a patient or physician; accordingly, the patient or physician would send the query dataset corresponding to the patient from some query device to the system), the query dataset identifying one or more query feature values for the one or more features (steps 10, 20, 22 in Figure 1 and step 24 in Figure 2 illustrate receiving patient data values (query features for the one or more features)); and 
wherein execution of the instructions by the one or more processors cause the one or more processors to also: 
generate the one or more predicted outcomes using the machine learning engine and the machine learning model based on the one or more query feature values of the query dataset (steps 24, 26 in Figure 1, step 26 in Figure 2, [0040], and [0051] discuss generating the predicted results/outcome/diagnoses which is based on the “query values” of the “query dataset”); and 
provide the one or more predicted outcomes to the query device ([0077] and [0100] discuss how the results can be provided via email, a display, etc. (which would be to the “query device”)).

Regarding claim 17, Ito discloses the system of claim 11, further including wherein generating the machine learning model by training the machine learning engine using the simulated patient population dataset includes generating one or more decision trees based on the simulated patient population dataset ([0041] discusses how the machine trained network can include decision trees; accordingly, the training of the machine learning network/model in step 44 in Figure 4 and step 64 in Figure 6 would include generating one or more decision trees based on the simulated/synthetic patient population dataset), the one or more decision trees relating the one or more feature parameters to the one or more outcomes (a decision tree functions by receiving inputs (which is the synthetic dataset including “feature parameters” as discussed above) and ultimately generating outputs (which are the outcomes as discussed above)), wherein machine learning engine generates the one or more predicted outcomes based on the at least one of the one or more decision trees (once the decision tree is generated as part of the machine learning training, then the predicted outcomes would be based on the decision tree).

Regarding claim 18, Ito discloses the system of claim 11, further including wherein execution of the instructions by the one or more processors cause the one or more processors to also: 
generate a second machine learning model for the machine learning engine by training the machine learning engine based on a second patient population dataset other than the simulated patient population dataset (step 44 in Figure 4 and step 64 in Figure 6 illustrate training a machine learning model based on the synthetic datasets/population; also see the end of [0051] and [0069]; also, [0023], [0046], and [0053] discuss how numerous synthetic datasets can be created; accordingly, there would be a second set of feature parameters resulting in a “second patient population dataset” other than the simulated patient population dataset whereby training the engine based on the second patient population dataset would result in generating a second machine learning model for the machine learning engine), wherein the machine learning engine generates the one or more predicted outcomes corresponding to the query dataset based also on the second machine learning model ([0040] and [0051] discusses how the machine learned network (second machine learning model) predicts diagnoses/treatment outcomes which corresponds to medical scan and other data of a patient (query dataset) per [0028], [0032], and Figures 1, 2, and 4).

Regarding claim 20, Ito discloses a non-transitory computer readable storage medium (memory 15 in Figure 10 and [0097]) having embodied thereon a program (per [0097], the memory 15 stores instruction which amount to a program), wherein the program is executable by a processor (processor 13) to perform a method of generating and processing simulated patient information (Figure 4).
The remaining limitations of claim 20 are disclosed by Ito as discussed above in relation to claim 1.

Regarding claim 21, Itu discloses the method of claim 1, further including wherein the one or more outcomes include at least one recommended treatment ([0084] notes how the machine learning network can generate a recommendation to prescribe a treatment; as [0045] notes how the synthetic samples are associated with known outcomes and Figures 4 and 6 and [0051] and [0069] illustrate/discuss training a machine learning model based on the synthetic datasets/population, then one of the outcomes would include the recommended treatment), and wherein the one or more predicted outcomes include the at least one recommended treatment ([0084] notes how the machine learning network can generate a recommendation to prescribe a treatment) and at least one recommendation strength corresponding to the at least one recommended treatment ([0086] discusses probabilities/rankings/confidence (strength) of generated results (which would be of the recommended treatment of [0084]).

Regarding claim 23, Ito discloses the system of claim 13, further including wherein the machine learning engine uses a gradient boosting algorithm ([0041] notes how the machine learning can utilize probabilistic boosting tree which involves use of a number of weak classifiers and thus amounts to a gradient boosting algorithm).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2018/0247714 to Lee (“Lee”):
Regarding claim 6, Ito discloses the method of claim 5, but appears to be silent regarding 
receiving feedback from the query device in response to providing the one or more predicted outcomes to the query device, the feedback disputing accuracy of at least one of the one or more predicted outcomes; and 
tuning the machine learning model of the machine learning engine based on the feedback.
Nevertheless, Lee teaches ([0203]-[0205]) that it was known in the machine learning art to receive user feedback indicating a false classification determination/prediction made by a machine learning model and update/tune the model using the obtained feedback which would advantageously increase the accuracy of classification determinations/predictions made by the model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have received feedback from the query device in response to providing the one or more predicted outcomes to the query device, the feedback disputing accuracy of at least one of the one or more predicted outcomes; and tuned the machine learning model of the machine learning engine based on the feedback in the system of Ito as taught by Lee to advantageously increase the accuracy of classification determinations/predictions made by the model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 16 is rejected in view of the Ito/Lee combination as discussed above in relation to claim 6.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2020/0242466 to Mohassel et al. (“Mohassel”):
Regarding claim 10, Itu discloses the method of claim 1, further including:
identifying a first simulated patient dataset of the one or more simulated patient datasets ([0045] and [0052] discuss creating synthetic (simulated) patient datasets which would include a first simulated/synthetic patient dataset); 
generating the one or more predicted outcomes based on a first set of one or more feature values in the first simulated patient dataset ([0040] and [0051] discusses how the machine learned network predicts diagnoses/treatment outcomes; further, as the machine learning model is trained based on the first simulated patient dataset per step 44 in Figure 4 and step 64 in Figure 6 as well as [0051] and [0069], then the predicted outcome(s) would be generated based on some first set of the feature values in the first simulated patient dataset); 
...
...
However, Itu appears to be silent regarding
identifying a difference between the one or more predicted outcomes and the one or more outcomes; and 
tuning the machine learning model of the machine learning engine based on the difference.
Nevertheless, Mohassel teaches ([0014] and [0041]) that it was known in the machine learning art to determine differences between predicted outputs of a machine learning model and known outputs of data samples and to iteratively update (tune) the model based on the differences which advantageously optimizes the predictive model thereby increasing the accuracy of predictions made by the model.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified a difference between the one or more predicted outcomes and the one or more outcomes and tuned the machine learning model of the machine learning engine based on the difference in the system of Ito as taught by Mohassel to advantageously optimize the predictive model thereby increasing the accuracy of predictions made by the model and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2019/0127798 to Hagstrom et al. (“Hagstrom”):
Regarding claim 19, Itu discloses the system of claim 11, and discloses that the machine learning can include use of decision tree learning and probabilistic boosting tree ([0041]) but appears to be silent regarding the machine learning specifically using a random forest algorithm.
Nevertheless, Hagstrom teaches ([0005]-[0006]) that it was known in the machine learning art to train a predictive model using various techniques including, inter alia, random forest algorithms.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the machine learning of Ito to utilize a random forest algorithm as taught by Hagstrom because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, applying a known technique to a known device (method, or product) ready for improvement to yield predictable results, and choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2019/0139641 to Itu et al (“Itu”) in view of U.S. Patent App. Pub. No. 2016/0379139 to Eldar et al. (“Eldar”):
Regarding claim 22, Itu discloses the method of claim 1, but appears to be silent regarding wherein the one or more outcomes are received from an expert corresponding to an expert reputation score, wherein generating the simulated patient population dataset includes generating a simulated patient population reputation score corresponding to the simulated patient population dataset, wherein simulated patient population reputation score is based on the expert reputation score, wherein training the machine learning model of the machine learning engine based on the simulated patient population dataset is also based on the simulated patient population reputation score.
Nevertheless, Eldar teaches ([0050]-[0051]) that it was known in the machine learning art to receive classifications of training data items from users (experts) associated with a reputation/knowledge/skill value, whereby training data items classified by the user/expert are weighed (given a “score”) based on the reputation/knowledge/skill value of the user/expert, and take the weight of the training data items into account in determining rules for future classification of unclassified data items (i.e., during training/tuning) which would advantageously take into account the reputation of users responsible for labeling training data thereby increasing the accuracy of generated classifications of unclassified data items.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more outcomes to be received from an expert corresponding to an expert reputation score, wherein generating the simulated patient population dataset includes generating a simulated patient population reputation score corresponding to the simulated patient population dataset, wherein simulated patient population reputation score is based on the expert reputation score, and wherein training the machine learning model of the machine learning engine based on the simulated patient population dataset is also based on the simulated patient population reputation score, in the system of Ito as taught by Eldar to advantageously take into account the reputation of users responsible for labeling training data thereby increasing the accuracy of generated classifications of unclassified data items and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Statement Regarding Subject-Matter Eligibility
When currently pending claim 10 is considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, and as supported by relevant case law), the claims are patent eligible under 35 USC 101.
In contrast to independent claim 1 which generally recites training the machine learning model based on the simulated patient population dataset (and thus merely amounts to reciting the idea of a solution or outcome without reciting details of how a solution to a problem is accomplished (see MPEP § 2106.05(f)) as noted previously), claim 10 specifically recites identifying a first simulated patient dataset of the one or more simulated patient datasets; generating the one or more predicted outcomes based on a first set of one or more feature values in the first simulated patient dataset; identifying a difference between the one or more predicted outcomes and the one or more outcomes; and tuning the machine learning model of the machine learning engine based on the difference.  Accordingly, claim 10 implements the abstract idea into a “practical application” because it amounts to applying the judicial exception “in some other meaningful way” (MPEP 2106.05(e) and October 2019 PEG at page 15) and amounts to “significantly more” than the judicial exception because it amounts to applying the judicial exception “in some other meaningful way” (MPEP 2106.05(e)) and recites a particular way to achieve a particular outcome (MPEP 2106.05(f)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited on the attached PTO-892 disclose various systems for generating synthetic data for machine learning models and determining reputation/confidence scores for machine learning training data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686